Wilde J.
delivered the opinion of the Court. We think it very clear, that the evidence offered by the defendant in mitigation of damages was rightly excluded.
The tendency of the evidence would have been, if admitted, to impeach the defendant’s character for veracity, which the policy of the law does not allow. No one shall be permitted to allege or prove his own infamy. And, besides, it would be dangerous to allow such ’evidence to mitigate the damages.
Scandalous rumors are too likely to circulate rapidly, and extensively, so that it would be difBcult to trace them to their original authors. And it would be of little consequence, whether they were persons of credit or not. The evidence, therefore, would have served rather to mislead the jury, than to furnish useful information.
It was said, that the same kind of evidence was introduced by the plaintiff; and it is true that one of the witnesses did testify, that he did not believe the story related by the de*508fendant; and on being asked by the counsel for the plaintiff why ? answered, that he considered her to be chaste, and tho he thought the defendant was a man who talked a good deal. The question of the counsel for the plaintiff did not point to the character of the defendant, and he had a right to object to the latter part of the witness’s answer. A fortiori mig"ht he object to similar evidence offered afterwards by the defendant.

Judgment according to the verdict.